t c memo united_states tax_court griffin paper corporation petitioner v commissioner of internal revenue respondent great northern nekoosa corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date g owned all of l's stock l's primary asset was a sawmill which was operating at a loss and l desired to find a partner with whom to build a pulp mill to enhance the sawmill's productivity in g and n agreed that g would recapitalize l and that l would build the pulp mill after n transferred to l funds in exchange for an ownership_interest therein pursuant to the agreement g received percent of l's preferred_stock and percent of l's common_stock and n received the rest of l's stock all of g's l stock was subject_to simultaneous reciprocal options exercisable at any time after under which g could put its l stock to n in return for dollar_figure million plu sec_5 percent of l's retained earnings on the date of exercise and n could call g's l stock at the same price on date g notified n that g was exercising its put and later that year g transferred its l stock to n in exchange for dollar_figure million l had negative retained earnings g and r argue that g sold its l stock to n in n argues that the sale occurred in held the sale occurred in dean holbrook lance g harris and john g lipsett for petitioner in docket no william l goldman christopher kliefoth joni lupovitz and philip alva mccarty for petitioner in docket no stephen m miller for respondent memorandum findings_of_fact and opinion laro judge1 these cases are before the court consolidated for purposes of trial briefing and opinion see rule griffin paper corp griffin petitioned the court to redetermine a deficiency of dollar_figure in its federal_income_tax great northern nekoosa corp gnn petitioned the court to redetermine a deficiency of dollar_figure in its federal_income_tax the trial of these cases commenced under judge thomas b wells after hearing part of the testimony judge wells recused himself and the court assigned these cases to judge david laro the parties agreed to let the testimony not heard by judge laro stand and neither side asked judge laro to recall any witness who testified before judge wells rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the year in issue the deficiencies stem from griffin's sale of certain stock to gnn we must determine whether this sale occurred in or gnn argues that the sale occurred in griffin and respondent argue that the sale occurred in we hold that the sale occurred in findings_of_fact some of the facts have been stipulated and are so found the stipulations and exhibits submitted therewith are incorporated herein by this reference griffin and gnn are corporations whose principal places of business were in new york new york and atlanta georgia respectively when they petitioned the court griffin is the successor to leaf river paper co lrpc lrpc was organized in under the laws of delaware and it changed its name to griffin in hereinafter we refer to lrpc as griffin griffin's sole shareholder is a finnish company named kymi kymmene oy kko kko is one of the largest forest product companies in finland it produces and sells in europe forest products such as pulp and paper products kko organized griffin as a nonoperating holding_company to manage kko's interests in the united_states until date griffin had a wholly owned subsidiary named leaf river forest products inc lrfp which was formed in to own and operate a sawmill in new augusta mississippi gnn was organized in under the laws of maine gnn is one of the world’s largest producers of pulp and paper and it is a major u s paper distributor and envelope manufacturer gnn became the sole owner of leaf river corp lrc on date lrc was organized in under the laws of delaware kko is a major user of pulp in or before kko ascertained that it needed additional sources of pulp and it conducted studies which revealed that woodlands in mississippi were a promising source of raw material and a good location for a pulp mill kko purchased land in perry county mississippi on which it intended to build and operate a pulp mill in kko concluded that it should build the pulp mill in two steps first kko would build a sawmill second kko would construct the pulp mill kko ascertained that it had to construct the sawmill before the pulp mill because the byproduct chips from the sawmill were a vital part of the raw material supply needed for the pulp mill kko anticipated that it would construct and operate both the sawmill and the pulp mill alone expecting that the sawmill's profits would be optimized by an adjacent pulp mill in connection with the two-step project lrfp was formed and it established relations with local suppliers of timber lrfp also filed applications for air and water pollution permits and studied the requirements for an energy permit in or kko received financing for the first step of the project through a dollar_figure million loan from aetna life_insurance co aetna the sawmill was built near the end of and it commenced operations in date the sawmill generated losses in each of the years from through by the end of kko had lost approximately dollar_figure4 million due to these losses kko around decided not to build the pulp mill on its own but to search for a partner as of the end of kko's investment in the sawmill project totaled dollar_figure million in gnn had an adequate cash_flow and wanted to undertake a major capital project after studying several capital projects gnn decided to build a pulp mill gnn wanted to enter the pulp business because of projected worldwide shortages of pulp due to the enormous cost associated with constructing a pulp mill gnn desired to obtain a partner for a joint_venture to effectuate the construction in about august or date gnn learned about kko's interest in entering into a joint_venture to build a pulp mill in mississippi in the fall of kko began serious discussions with gnn to build jointly a pulp mill on lrfp’s mississippi property at that time the parties believed that construction of the pulp mill would cost approximately dollar_figure million kko’s initial objective was a 20-percent equity relationship and long-term pulp supplies that would be percent of the output of the intended mill at this time kko was buying large quantities of pulp in the open market and a long-term pulp contract would shore up its pulp requirements kko believed that the long term contract with lrfp would be strengthened by kko having a minority interest in lrfp rather than creating a buyer-seller relationship on date gnn and kko signed a letter of intent the letter of intent to build jointly a pulp mill the letter of intent contemplated that gnn would own percent of the venture and kko would own percent and that gnn and kko would be responsible for their pro_rata share of debt and equity kko desired to satisfy its 20-percent share of the equity by contributing its sawmill operations the pulp mill site existing environmental permits and finnish machinery the letter of intent stated that gnn agreed with this proposal in principle subject_to a mutual determination of the value of the contributed assets kko proposed that gnn value the contributed assets at dollar_figure million which kko represented to gnn was the total amount kko had invested in lrfp when the parties contemplated the split they anticipated that kko would participate in the project for the long run and that kko would be a true coventurer and equity participant in the project kko would also share any risk of loss in the project the letter of intent stated that if for any reason the project does not proceed expenses_incurred by either party shall be assumed by that party without reimbursement from the other party the letter of intent also assured kko a long-term pulp supply relative to its ownership_interest in the venture the parties were to have access to the output of the pulp mill in proportion to their interests in the venture and on mutually agreeable commercial terms gnn selected the engineering firm of brown root to prepare preliminary studies of the parameters for the pulp mill and to prepare a detailed study to set the specifications and construction standards for the mill the controller departments of gnn and kko also prepared a joint financial projection in which projected the amount of retained earnings for their joint_venture for each year through gnn's employees and officers anticipated that the venture would generally suffer losses from through and that lrfp would have negative retained earnings as of in date brown root reported substantial cost escalation in constructing the pulp mill and the partnership proposal was revised so that kko would have no debt portion later that year kko suggested to gnn that kko sell the sawmill to gnn for cash and that negotiations continue only on a long-term pulp sales contract gnn expressed a preference for a continued joint_venture mainly because of kko’s experience in building pulp mills kko had recently built a very large pulp mill in finland and had the experience of procuring and using the latest equipment kko's recent experience in building a pulp mill was an intangible asset that gnn wanted kko to bring into a joint_venture with gnn on date gnn lrc kko griffin and lrfp entered into the stockholders' agreement the stockholders' agreement and the lrfp stock issuance agreement the stock issuance agreement and kko and lrfp entered into the pulp sales agreement on the same day griffin transferred property to lrfp valued at approximately dollar_figure million in exchange for percent of lrfp's common_stock and percent of lrfp's preferred_stock and lrfp assumed kko's dollar_figure million debt owed to aetna gnn transferred dollar_figure million to lrfp in exchange for percent of lrfp's common_stock and a promise to pay dollar_figure million in exchange for percent of lrfp's preferred_stock the relevant parts of the stockholders' agreement provide as follows at the closing griffin shall sell assign and transfer to gnn all of its shares of common_stock of lrc for the amount of dollar_figure a prior to the closing kko and griffin shall cause a recapitalization of lrfp to take effect so that immediately prior to the closing lrfp shall have an authorized capital consisting of big_number shares of preferred_stock without par_value the preferred_stock and big_number shares of common_stock par_value dollar_figure per share the common_stock of which big_number shares of the preferred_stock and shares of the common_stock shall be issued and outstanding and owned of record and beneficially by griffin b at the closing lrfp shall issue and sell to lrc big_number shares of the common_stock for the amount of dollar_figure and simultaneously therewith lrc shall subscribe to big_number shares of the preferred_stock to be purchased and paid for in ten equal quarterly installments of dollar_figure each commencing date c at the closing lrfp shall deliver the certificates evidencing lrc's shares of the common_stock against payment to lrfp of cash in the amount of dollar_figure so that at the conclusion of the closing lrc shall own of record and beneficially ninety-five percent of the common_stock and griffin shall own of record and beneficially five percent of the common_stock lrfp shall be responsible for constructing and operating the project unless otherwise agreed in writing by kko the scope of lrfp's commercial activities shall be the production and marketing directly or indirectly of any and all products and by- products relating to or arising out of the forest products industry including the transportation thereof in any manner all of the funds necessary to construct and operate the project shall be provided to lrfp by lrc and nothing herein or in law shall be deemed to require griffin to provide a pro_rata portion of such funds whether as loans or advances or equity to lrfp it is the intention of gnn and lrc to construct the project in accordance with the report but nothing herein shall be construed to require lrc or gnn to complete the project in accordance with the report or otherwise to operate the pulp mill when constructed and completed and or the sawmill owned by lrfp or use its efforts to operate the same or if either or both be in operation to keep lrfp well or otherwise supplied with funds of any kind and lrc and gnn may terminate the project or cease construction of the pulp mill or shutdown the pulp mill and or the sawmill at any time or times without obligation or liability to any party hereto all such decisions to be in the absolute discretion of lrc and gnn a the board_of directors of lrfp shall consist of ten persons eight of whom shall be nominated by lrc the lrc directors and two of whom shall be nominated by griffin the griffin directors as long as lrc owns shares of the preferred_stock and common_stock it will vote its shares so as to provide for the election of the two persons nominated by griffin and as long as griffin owns shares of the preferred_stock and common_stock it will vote its shares so as to provide for the election of the eight persons nominated by lrc b the by-laws of lrfp shall provide that a majority of the whole board_of directors of lrfp shall constitute a quorum for the transaction of business and that the act of a majority of the directors present at a meeting at which a quorum is present shall be the act of the board_of directors the authorization of any of the corporate actions set forth below shall require the favorable vote or consent in writing of the holders of at least percent of the outstanding shares of the common_stock a any merger or consolidation of lrfp which would reduce griffin's interest in the common_stock of lrfp to less than percent or the dissolution or liquidation of lrfp b any issuance by lrfp of additional shares of the common_stock except as stock- splits or stock_dividends c any method of financing lrfp involving the purchase by griffin of additional securities of lrfp but nothing herein shall preclude lrfp from issuing any securities of any kind including additional shares of the preferred_stock to any person provided the interest dividend or other rate of return on such securities shall not exceed the prime rate of interest of irving trust company published from time to time plu sec_3 8ths of one percent and provided further that immediately after such issuance griffin's interest in the common_stock of lrfp shall not be reduced to less than percent if after the close of any fiscal_year ending after date the independent auditors of lrfp certify that lrfp has earned a net profit after taxes the board_of directors of lrfp shall consider voting to declare a dividend to the holders of the common_stock in an amount equalling not less than of such after- tax profit unless lrfp's executive committee certifies in writing that part or all of such portion of the net after-tax profit shall not be declared a dividend because such funds are required to be used or to be reserved for particular capital investments or that sufficient cash is not available in light of lrfp's other requirements b gnn shall have responsibility for the management of lrfp and any of its subsidiaries on not less than six months' written notice given to griffin on and after date lrc shall have the right to purchase all of griffin's shares of the preferred_stock and common_stock of lrfp at the price of dollar_figure per share for each of griffin's shares of the preferred_stock then owned by it and dollar_figure per share for each of griffin's shares of the common_stock then owned by it plus five percent of the retained earnings if any of lrfp as at the earnings date as hereinafter defined similarly on not less than six months' written notice given to lrc on and after date griffin shall have the right to sell all of griffin's preferred_stock and common_stock of lrfp to lrc at the price of dollar_figure per share for each of griffin's shares of the preferred_stock then owned by it and dollar_figure per share for each of griffin's shares of the common_stock then owned by it plus five percent of the retained earnings if any of lrfp as at the earnings date in the event additional shares of common_stock are issued to griffin or griffin receives additional shares of the common_stock as a result of any stock split or stock_dividend or griffin's shares of the common_stock are combined into a lesser number of shares the price per share for each of griffin's shares of the common_stock set forth above shall be appropriately adjusted to reflect such issuance stock split stock_dividend or combination of shares such notice shall specify the closing date of the sale of griffin's preferred and common_stock and the earnings date when the retained earnings_of lrfp shall be determined which date shall be the close of the calendar month preceding by not less than nor more than days the closing date prior to such closing date lrfp shall if requested by griffin declare and pay a dividend on the common_stock equal to the amount of such retained earnings but only out of funds legally available therefor on such closing date griffin shall sell assign and transfer to lrc and lrc shall purchase griffin's shares of the preferred and common_stock of lrfp at the purchase_price stated above less the amount of the retained earnings received by griffin as aforesaid immediately after the closing under the agreement all certificates representing shares of the stock registered in the name of griffin shall bear the following legend on the face thereof the shares represented by this certificate are subject_to the provisions set forth in the stockholders' agreement dated as of date among great northern nekoosa corporation kymi kymmene oy leaf river paper company inc leaf river corporation and leaf river forest products inc a copy of which has been deposited with great northern nekoosa corporation at its office pincite prospect street stamford connecticut appendix i the designations preferences privileges and voting powers and the qualifications limitations and restrictions thereof of the preferred_stock and the common_stock shall be as follows preferred_stock a dividends the holders of record of the preferred_stock shall be entitled to receive out of any funds of the corporation at the time legally available for the declaration of dividends non-cumulative dividends at the rate of six percent per annum per share and no more payable in cash when and as declared by the board_of directors if dividends on the preferred_stock are not declared in any fiscal_year of the corporation they shall not accumulate whether or not earned nothing herein shall be construed to prohibit the board_of directors from declaring and the corporation from paying or setting apart dividends on the common_stock whether or not dividends on the preferred have been declared b redemption the corporation may at any time redeem all or may from time to time redeem in part the shares of preferred_stock at the redemption price of dollar_figure per share plus any dividends which have been declared and remain unpaid to the date fixed for redemption notice of redemption of shares of the preferred_stock and of the date and place of redemption shall be mailed not more than nor less than days prior to the date fixed for redemption to each holder of record of shares to be redeemed at his address as shown by the records of the corporation if there is to be redeemed less than all of the shares then outstanding of the preferred_stock the shares to be redeemed shall be selected on a pro_rata basis c dissolution in the event of any voluntary or involuntary dissolution of the corporation the holders of shares of the preferred_stock then outstanding shall be entitled to be paid out of the assets of the corporation before any payments shall be made to the holders of any shares of common_stock dollar_figure per share plus any dividends which have been declared and remain unpaid to the date of payment in the event that the assets of the corporation are insufficient to pay the full amounts to which the holders of the preferred_stock shall be entitled in dissolution then such assets shall be distributed to the holders of the preferred_stock in proportion to the respective amounts which they would be entitled to receive if paid in full after the payment in full of the sum per share hereinabove described to the holders of record of the preferred_stock then outstanding the holders of outstanding shares of common_stock of the corporation shall be entitled to receive any balance of the assets then remaining and the shares of the preferred_stock shall not be entitled to share therein no liquidation or other act of the corporation shall be construed as a dissolution voluntary or involuntary unless approved by the stockholders in the manner provided by law d voting rights except as provided by law the preferred_stock shall not be entitled to vote common_stock a dividends the holders of shares of common_stock shall be entitled to receive dividends from time to time when and as declared by the board_of directors out of funds legally available therefor b dissolution in the event of any dissolution of the corporation after the debts of the corporation shall have been paid or provided for and after the holders of the preferred_stock shall have received the preferential_distribution to which they are entitled as hereinabove set forth all of the remaining assets of the corporation shall belong to and shall be distributed ratably among the holders of the common_stock no liquidation or other act of the corporation shall be considered as a dissolution voluntary or involuntary unless approved by the stockholders in the manner provided by law c voting rights at every meeting of the stockholders of the corporation the holders of record of shares of common_stock entitled to vote thereat shall be entitled to one vote for each such share held under the pulp sales agreement kko agreed to purchase big_number short tons per year of the output of the pulp mill and kko was entitled to a 3-percent discount from the announced list prices of the major american pulp companies a 3-percent discount was commonly offered to purchasers of market pulp and it did not represent a special price or discount resulting from kko's interest in lrfp these benefits to kko were for the full term of the pulp sales agreement and kko’s discount applied in both strong and weak markets the pulp sales agreement also provided that either party could terminate the agreement only on 1-year’s written notice given on or after date in which case termination would take effect at the end of years from the date of the notice pulp shipments for the period following the date of the notice would be the same for the first months and then be reduced cumulatively the pulp mill commenced operations in in that year kko purchased big_number tons of pulp from lrfp and in the next year kko purchased big_number tons of pulp from lrfp the purchased pulp was an important source of supply to kko in the markets improved and lrfp began to develop new markets in late the parties to the pulp sales agreement agreed to suspend the pulp sales agreement for and by mutual consent on date the parties to the pulp sales agreement terminated the agreement in toto in date griffin notified gnn that it was going to exercise its put on date griffin did so exercising its right to sell all of its common and preferred_stock in lrfp on date with an earnings date of date lrfp’s balance_sheet dated date reported negative earnings_of dollar_figure million and a negative net_worth of dollar_figure million because lrfp had no positive retained earnings on date griffin’s right to percent of the lrfp retained earnings was zero and lrc paid griffin dollar_figure million on date in exchange for griffin’s common and preferred shares in lrfp on date at the closing griffin delivered to gnn its lrfp share certificates and stock powers in consideration of dollar_figure million in funds which gnn wired to griffin’s account griffin also gave gnn an officer's certificate dated date certifying that the lrfp shares sold by griffin to lrc were then owned by griffin free and clear of all pledges security interests liens encumbrances restrictions on transfer and options or equities or claims of others of whatsoever nature gnn in turn prepared a closing memorandum stating that a closing was held on date whereat lrc on behalf of gnn gave griffin dollar_figure million in exchange for griffin's certificates representing big_number shares of preferred_stock and shares of common_stock endorsed for transfer griffin filed a consolidated federal_income_tax return for based on the calendar_year griffin reported a sale of its entire_interest in lrfp for dollar_figure million resulting in a reported capital_gain of dollar_figure during the period date through date kko’s two representatives on lrfp's board_of directors actively participated in the board meetings and were treated as full members of the board in lrfp's minutes of its board's meetings on date and date griffin was described as holding a stock interest in lrfp gnn’s annual reports for through reported gnn as owning percent of the voting_stock of lrfp and gnn’s federal_income_tax returns for through reported the same on its through returns gnn treated the transaction as a sale of griffin's shares in lrfp and a portion of the deferred payment as unstated_interest under sec_483 gnn concedes that its interest deductions in and were erroneous and argues only that it is entitled to its interest_deduction in on its return gnn deducted dollar_figure as unstated_interest on the transaction with griffin in its petition gnn claims a unstated_interest deduction of dollar_figure with respect thereto and that it has a dollar_figure overpayment of income taxes for that year opinion we are asked to decide the timing of griffin's sale of its lrfp stock to gnn gnn argues that it bought the stock in for a deferred payment of dollar_figure million according to gnn it assumed the benefits and burdens of owning griffin's lrfp stock in because as of date there was only a remote possibility of nonexercise of the reciprocal options and the stockholders' agreement had effectively shifted the benefits and burdens of owning the stock from griffin to lrc respondent and griffin counter that griffin sold the subject stock to gnn in for dollar_figure million respondent and griffin argue that the benefits and burdens of owning the subject stock shifted in upon the exercise of the put according to respondent the legal_title and beneficial_ownership of the subject stock in resided in griffin although gnn had the greater opportunity for gain and risk of loss griffin contends that the intention of the parties and the form of the transaction indicate that the sale occurred in we agree with griffin and respondent that the sale occurred in a sale of property occurs for federal_income_tax purposes when the benefits and burdens of owning the property shift from the seller to the buyer 430_f2d_1019 6th cir affg 51_tc_290 44_tc_363 40_tc_66 affd per curiam 336_f2d_771 9th cir this court has considered the following factors in passing on the time of such a shift whether legal_title passes grodt mckay realty at the outset we note that we disagree with griffin and respondent that gnn is attempting to disregard the form of the transaction in violation of 378_f2d_771 3d cir vacating and remanding 44_tc_549 danielson is inapplicable to this case because the issue rests on the tax consequences of the agreements gnn is not seeking to disavow the terms of the contract this case turns on the effect of the terms of the stockholders' agreement inc v commissioner 77_tc_1221 the manner in which the parties treated the transaction id whether the sale price is fixed 48_tc_694 affd 426_f2d_1391 9th cir whether a significant amount of the agreed price has been paid 25_bta_96 the intention of the parties 40_tc_66 affd per curiam 336_f2d_771 9th cir descriptive terms used in the agreement clodfelter v commissioner supra and whether an effective date has been agreed upon fixing a specific time for recognition of the rights and obligations of the parties id our analysis of the facts of this case in conjunction with our analysis of these factors points overwhelmingly to the conclusion that the subject sale occurred in the stockholders' agreement explicitly provides that the benefits and burdens of griffin's ownership in its lrfp stock did not pass until when it exercised its put and almost every stock benefit resided in griffin until that time griffin was the legal and beneficial_owner of its lrfp stock griffin held the stock griffin occupied two seats on lrfp's board_of directors an officer position and one seat on the executive committee griffin would receive any dividends declared on the stock griffin could sell its stock to a third party griffin could block liquidation stock dilution merger issuance of additional shares and certain methods of financing if gnn desired to sell more than percent of its stock to a third party griffin could compel gnn to compel the third party to purchase griffin's shares on the same terms the stockholders' agreement also did not list a due_date for payment of the ultimate purchase_price an exact purchase_price or the right for gnn to sell griffin's stock interest or receive profits attributable to griffin's stock interest in addition the stockholders' agreement did not refer to the transaction as a sale and we know from reading the agreement repeatedly that the parties thereto knew how to use the various forms of the verb to sell when they wanted to nor do we find much of the traditional indicia surrounding a debtor creditor relationship to support gnn's position that it was a debtor of griffin to the tune of at least dollar_figure million we find no promissory note evidencing the purported debt no security no fixed price and no stated_interest indeed if we were to accept gnn's position that griffin sold gnn net assets of dollar_figure million in for a deferred payment of dollar_figure million that was payable at the earliest on date we would be finding that the interest rate on gnn's debt was a mere percent compounded daily we decline to find such a low we use the following formula to compute this rate of interest f p i n ny where f is the future payment dollar_figure million p is the principal of the loan dollar_figure million i is the annual interest rate n is number of times in a year that interest is compounded and y is the number continued interest rate as a fact without persuasive evidence although the stockholders' agreement also allowed griffin to collect percent of lrfp's retained earnings in the case of profitable years we find this fact unavailing seeing that griffin anticipated that retained earnings would be negative throughout the relevant years it also is relevant that griffin at all times considered itself to be the owner of percent of the common_stock and percent of the preferred_stock gnn recognized consistently that it owned percent of the voting common_stock on its tax returns and in its financial statements and gnn never told griffin that it considered that it had purchased percent of the voting common_stock and percent of the preferred on date indeed it was not until years after the agreements were executed that lrfp first made an entry on its books indicating a purchase of griffin's stock this case is similar to that of 69_tc_837 in penn-dixie the court held that reciprocal put and call options did not constitute a sale continued of years until payment gnn is mistaken in relying on kwiat v commissioner tcmemo_1992_433 to support its contention that the benefits_and_burdens_of_ownership passed in in that case the pertinent inquiry was whether the purported lessor maintained the risk of economic depreciation and benefit of appreciation at the end of the lease_term id that is not the case here because the arrangement did not legally or as a practical matter impose mutual obligations to sell and to buy and each party's obligation to act was contingent upon exercise of the put or call an event which might well fail to occur id pincite the same is true here when viewed from the perspective of date the open-ended options may never have been exercised to the extent that gnn's expert daniel frisch testified to the contrary we find this testimony unpersuasive among other things mr frisch assumed that gnn would always have the dollar_figure million in funds necessary to exercise its call mr frisch also failed to account properly for the real-life possibility that even though gnn's call may have been in the money gnn may have declined to exercise its call because the rate of return on an alternative investment of the dollar_figure million may have exceeded gnn's cost of declining to exercise its call we hold that the sale occurred in in so holding we have considered all arguments made by gnn for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule in docket no decision will be entered for respondent in docket no
